Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on December 28, 2020 in response to the Office action (OA) mailed on September 30, 2020 (“the previous OA”) have been fully considered. 

Support for claim 30 amendment can be found in paragraph 0237 of US Patent Application Publication No. 2019/0010361 A1 (“the published application”) and claim 39.  For example paragraph 0237 of the published application recites “Among the first adhesive layer and the second adhesive layer, the curable component is usually included in one adhesive layer”.  Support for new claim 59 can be found in the original claim 39, paragraph 0220 and paragraph 0352 of the published application. 

In view of applicant’s comments on page 9 of the amendment, the examiner withdraws his comments regarding the foreign priority as set forth in the previous OA.  It is submitted that the certified copy of JP 2015-199783 have been received. 

In view of applicant’s amendment and upon reconsideration, rejections under the 35 USC 112(a), the 35 USC 112(b), and the 35 USC 112(d) are withdrawn. 


In view of applicant’s amendment to claim 30, the 35 USC 102/103 rejection of claims 32-35, 38, 39-41, and 43-45 over Hoshi, Kentaro et al. (WO 2014/007341A1; US 2015/0184034 A1 is relied upon as English equivalent reference in the rejection) is withdrawn.

In view of applicant’s amendment, a new 35 USC 102 (a)(1) rejection based on Hori et al. (US 4,091,157) is made. 

Further, in view of applicant’s amendment, a new 35 USC 103 rejection based on Tamai et al. (US 2009/0324868 A1) is made. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori et al. (US 4,091,157).

Hori teaches a composite sheet that is useful as an adhesive sheet (adhesive sheet set) (column 1, lines 5-10).  The composite sheet of Hori is curable by a free radical reaction at relatively low temperature and within relatively short periods of time (column 1, lines 5-10).   

As to claim limitations of the first and the second adhesive sheets, it is submitted that the composite sheet (adhesive sheet set) of Hori comprises in following order: a strippable sheet 4 (first separator), a layer of unsaturated compound material 1 (first adhesive layer), a layer of initiator material 2 (second adhesive layer), and a strippable sheet 4’ (second separator) (Figure 6 and column 8, lines 45-55).   It is submitted that layers (4,1) of Hori constitute the first adhesive sheet, and the layers (2,4’) constitute the second adhesive sheet.  Further, Hori teaches that the layer of unsaturated compound material (first adhesive layer) comprises an unsaturated compound (curable component) such as acrylic unsaturated polymer or unsaturated polyester resin  (column 3, line 35 to column 4, line 20, and Example 3).  Hori further discloses that the layer of initiator material (second adhesive layer) includes initiators (reactivity imparting component) that decompose to generate free radicals (column 5, lines 5-20 and Example 3).  Moreover, as shown in Example 3 of Hori, the layer of initiator material includes a reactivity imparting component (ammonium persulfate as an initiator) and does not include the curable component (unsaturated polyester resin).  It is submitted that claim does not set forth specific compositions of the first adhesive layer and the second adhesive layer other than broadly reciting that the first adhesive layer include a curable component and the second adhesive layer includes a reactivity imparting component.  As such, a person having ordinary skill in the art would recognize that the unsaturated compounds such as acrylic unsaturated polymer or unsaturated polyester resin of Hori meets claim limitation of “curable component” and the initiator of Hori would meet claim limitation of the “reactivity imparting component” as claimed. 

Hori further teaches “In the composite sheet obtained in accordance with the present invention, a layer of the unsaturated compound material and a layer of the initiator material merely make contact at their surfaces and are substantially separated from each other. Hence, the composite sheet can be stored for long periods of time. When in use, the sheet is pressed at about 80 to about 120 °C  for about 5 seconds to about 5 minutes, whereby the unsaturated compound material and the initiator material are melted and mixed and undergo a free radical reaction. Consequently, the unsaturated compound has a three-dimensional molecular structure by a polymerization reaction, a cross-linking reaction, a hydrogen-extracting reaction, etc., to form a cured layer having superior mechanical strength and good bond strength.” (Column 3, lines 20-35).  Thus a person having ordinary skill in the art would 

Based on the above, Hori anticipates the claimed invention.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 30, 32-35, 37-42, 44, 45, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 2009/0324868 A1).

As to claim 30, Tamai discloses a double-faced pressure-sensitive adhesive (PSA) tape or sheet (adhesive sheet set) comprising a substrate and respectively arranged on both sides thereof, two PSA layers (first adhesive layer and second adhesive layer) (0014).  Moreover, Tamai discloses that at least one of the PSA layers may be protected by a colored separator (separator) before use (0017).  Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to protect both PSA layers of Tamai with a separator thereby arriving at the claimed first separator and second separator, and doing so would be obvious motivated by the desire to avoid contamination of the PSA before the use of the double faced PSA tape. 

As to claim 30 limitation of the first adhesive layer including a curable component, it is submitted that the claimed invention does not set forth specific composition of the first adhesive layer except broadly reciting “curable component”.  It is submitted that one of the PSA layers of Tamai (refers to as lower adhesive strength PSA by Tamai) includes an epoxy crosslinking agent (0108). Furthermore, the present specification discloses epoxy resin as an example of the curable component (see 0146 of the published application).  Accordingly, a person having ordinary skill in the art would have recognized that Tamai suggests claimed curable component (i.e. epoxy crosslinking agent). 
isocyanate crosslinking agent (0109).  Moreover, this PSA of Tamai does not include the curable component (i.e. epoxy crosslinking agent) (0109).  The present specification discloses isocyanate compound as an example of the reactivity imparting component (0210 of the published application).  Accordingly, a person having ordinary skill in the art would have recognized that Tamai suggests claimed reactivity imparting component (i.e. isocyanate crosslinking agent). 

As to claim 30 limitation of the first adhesive sheet and the second adhesive sheet are configured to be cured and adhered by the first adhesive layer and the second adhesive layer being in contact with each other, it is submitted that Tamai suggests to cure the first and the second adhesive sheets (0074).  Moreover, the PSA layers on both sides of the substrate of Tamai as set forth previously would suggest to one of ordinary skill in the art that the first adhesive layer and the second adhesive layer are being in contact with each other (claim does not require “direct” contact between the first and the second PSA layers). 


6.35 N/in) and the lower adhesive strength PSA layer having an adhesive strength of 0.6 N/20 mm (0.76 N/in) (0111).  1N/20 mm = 1.27 N/in.  Alternatively, given that the first and the second PSA layers of Tanai as set forth previously render obvious claimed first and second PSA layers, absent any factual evidence on the record, it would be reasonable to presume that the first and the second PSA layers of Tamai would intrinsically have the claimed tack force.  MPEP 2112.01 (I). 

As to claim 35, Tamai is does not explicitly disclose the claimed property (“wherein when the first adhesive layer and the second adhesive layer are attached under their own weight…before peeling is 50% or less.”).  However, given that the first and the second PSA layers of Tamai as set forth previously render obvious claimed first and second PSA layers, absent any factual evidence on the record, it would be reasonable to presume that the first and the second PSA layers of Tamai would intrinsically have the claimed property.  MPEP 2112.01 (I). 

As to claim 37, Tamai discloses that the thickness of the each PSA layers can be independently selected within ranges of, for example, 10 µm or less (0035), which overlaps with the thickness of the one adhesive layer in a range of from 2 µm or more to 200 µm or less such that prima facie case of obviousness exists.  MPEP 2144.05(I).   While Tamai does not explicitly disclose the thickness ratio as claimed, it is or different thicknesses (0036).  According, absent any new and unexpected results, a person having ordinary skill in the art would have found it obvious to select a workable range of the thickness ratio, including the claimed, motivated by the desire to form a double faced PSA tape having suitable strength.  

As to claim 38, Tamai does not explicitly disclose the property of the storage elastic modulus as claimed.  However, given that the first and the second PSA layers of Tamai as set forth previously render obvious claimed first and second PSA layers, absent any factual evidence on the record, it would be reasonable to presume that the first and the second PSA layers of Tamai would intrinsically have the claimed property.  MPEP 2112.01 (I). 

As t claim 39, the PSA layers of Tamai comprises acrylic polymer as main ingredient (0051 and Example 1).  While Tamai does not refer the acrylic polymer as “compatible polymer component”, however, it is submitted that the present specification discloses acrylic polymer as first and second compatible polymer components (0225 of the published application).  Accordingly, a person having ordinary skill in the art would recognize that Tamai discloses the first and the second compatible polymer components. 

As to claims 40 and 41, Tamai does not explicitly suggest the tack force of the first adhesive layer (adhesive containing the curable component) is more than the tack 

As to claim 42, Tamai suggests that the two PSA layers may have the same or different thicknesses (0036).  According, absent any new and unexpected results, a person having ordinary skill in the art would have found it obvious to select either a first adhesive layer having greater thickness than the second adhesive layer, or the second adhesive layer having greater thickness than the first adhesive layer, motivated by the desire to form a double faced PSA tape having suitable strength.  

As to claim 44, the PSA layers of Tamai comprises acrylic polymer as main ingredient (0051 and Example 1).  Acrylic polymers contained in the first and the second PSA layers of Tamai is considered to be “same component” given that it falls under the same genus of polymer (i.e. acrylic polymer).  



As to claim 59, this claim is examined based on the interpretation that the solvent not required. It is submitted that Tamai discloses a higher adhesive strength PSA layer formed by mixing isocyanate crosslinking agent (reactivity imparting component), a terpolymer (second compatible polymer) of butyl acrylate, 2-ethylhexyl acrylate, and acrylic acid, and rosin tackifying resin (0109).  Tamai further discloses that the acrylic PSAs preferably includes “a crosslinking agent and/or a tackifying resin” in order to control the adhesive strengths and tacks of the resulting PSA layers (0056).  Accordingly, a person having ordinary skill in the art would recognize that the tackifying resin is not required to be present.  It would have been obvious to a person having ordinary skill in the art to arrive at the second adhesive layer consisting of the reactivity imparting component (isocyanate crosslinking agent) and the second compatible polymer (acrylic polymer) by exclusion of the tackifier resin of Tamai, given that the tackifier resin can be excluded from the PSA composition and the adhesive strength of the PSA can be adjusted by the use of a crosslinking agent. 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 2009/0324868 A1) as applied to claim 39 above, and further in view of Ogawa et al. (US 2012/0108734 A1). 

As to claim 43, Tamai discloses epoxy crosslinking agent (epoxy resin) (0108). Tamai is silent as to disclosing imidazole compound as a reactivity imparting component. 

However, Ogawa discloses a surface protective film (adhesive sheet set) including an adhesive layer (0016).  The adhesive of Ogawa comprises an isocyanate crosslinking agent and an imidazole compound (0008).  Moreover, Ogawa discloses that the adhesive composition including both the carbodimide crosslinking agent and the imidazole compound may obtain practical adhesive properties with short aging time, thereby providing excellent productivity (0086). 

Tamai discloses that the PSA of the invention can include crosslinking agents (reactivity imparting component) such as isocyanate, epoxy…carbodimide etc. (0060).  Further, Tamai discloses that the crosslinking agents can be used alone or in combination (0060). It would have been obvious to further include imidazole compound and the carbodimide crosslinking agent in the PSA of Tamai so as to arrive at the claimed reactivity imparting component, motivated by the desire to form a PSA with short aging time and to crosslink the PSA layer. 

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai et al. (US 2009/0324868 A1) as applied to claim 30 above, and further in view of Kawamoto et al. (WO 2016/136717A1; US 2017/0226384A1 relied upon as English equivalent reference in the rejection). 

Tamai discloses that at least one of the PSA layers can be colored (0016).  However, Tamai does not explicitly suggest that the first adhesive layer and the second adhesive layer are different in colors from each other (claim 46).  Moreover, Tamai discloses that the separator is colored (0017).  However, Tamai does not explicitly suggest that the first separator and the second separator are different in colors from each other. 

Kawamoto discloses a double sided pressure sensitive adhesive tape (adhesive tape) including a support base member having a hand tearable property, a first acrylic adhesive layer on one surface of the support, and a second acrylic adhesive layer on another surface of the support base member (0009).  Kawamoto further discloses that the adhesive tape includes a release liner that protects the surfaces of the first acrylic adhesive layer and the second acrylic adhesive layer before being used (0047).  

Kawamoto discloses that to easily distinguish the first adhesive layer and the second adhesive layer, different colors can be applied to the adhesive layers or to each of the release liners (0162-0164).  

. 

Response to Arguments

Applicant’s arguments submitted on December 28, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
March 18, 2021